Case: 16-16751    Date Filed: 07/30/2018    Page: 1 of 15


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                       Nos. 16-16751 & 17-13880
                      ________________________

                  D.C. Docket No. 1:16-cr-20257-DMM-1



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

versus

WILLIE WILCHER,
a.k.a. Pee Wee,

                                               Defendant - Appellant.

                      ________________________

             Appeals from the United States District Court
                 for the Southern District of Florida
                    ________________________

                             (July 30, 2018)
               Case: 16-16751      Date Filed: 07/30/2018      Page: 2 of 15


Before MARCUS and WILSON, Circuit Judges, and HOWARD, * District Judge.

PER CURIAM:

       These two consolidated appeals arising from the same criminal prosecution

raise two distinct issues: (1) whether there was sufficient evidence supporting the

defendant’s conviction for the possession of ammunition and (2) whether the

district court reversibly erred in correcting the transcript to reflect that all jurors

said “yes” when polled after delivering their verdict. After a thorough review of

the briefs and the record, and with the benefit of oral argument, we affirm on both

issues.

                                              I.

       In late 2015, defendant Willie Wilcher, known as “Pee Wee,” entered a

convenience store in Miami carrying a rifle. He walked around the store and yelled

various threats. He then exited and drove away in a gray Nissan Altima. A few

minutes later, police officers, 911 callers, and the city’s Shot Spotter system heard

gunfire from a high-powered weapon. Upon arriving at the scene, officers saw a

crashed gray Nissan Altima riddled with large bullet holes with spent shell casings

inside of it. The officers also found a blue iPhone (bearing Wilcher’s fingerprint)

in the passenger compartment, sitting next to additional spent shell casings. They

did not recover the rifle or any live ammunition.

*
 Honorable Marcia Morales Howard, United States District Judge for the Middle District of
Florida, sitting by designation.


                                              2
              Case: 16-16751     Date Filed: 07/30/2018    Page: 3 of 15


      A few days later, police obtained an arrest warrant and arrested Wilcher.

During post-Miranda questioning, Wilcher admitted to shooting the rifle, asserting

that other people were shooting at him as well.

      Wilcher was indicted in the Southern District of Florida under 18 U.S.C.

§§ 922(g)(1) and 924 (e)(1), possession of ammunition by a convicted felon. After

a three-day trial, during which Wilcher testified in his own defense, the jury began

deliberations. The jury sent out several notes during its deliberations, most

indicating that they were at a stalemate, with one juror “not willing to make a

judgment on another person no matter how much evidence [was] provided.”

However, after several responses from the district court, and, eventually, an Allen

charge, the jury sent a note indicating that they had reached a unanimous verdict.

      The jury entered the courtroom. The district court asked the foreperson if the

jury had reached a unanimous verdict, and he answered, “Yes, sir.” The court then

sua sponte ordered the courtroom deputy to read the verdict and then poll the jury.

The deputy read the verdict, stating: “We, the jury, unanimously find the

defendant, Willie Wilcher, as to the indictment guilty.” The deputy then asked each

juror, by juror number, if this was his or her verdict.

      The official certified transcript indicates that jurors 1–6 said “yes,” juror 7

said “no,” and jurors 8–12 said “yes.” Present in the courtroom at the time were

two prosecuting attorneys, two defense attorneys, two case agents, the defendant,



                                           3
               Case: 16-16751     Date Filed: 07/30/2018    Page: 4 of 15


the trial judge, and various court staff. There were no objections or reactions noted

on the transcript. Instead, the district court thanked the jurors for their service,

invited them to meet for a personal thanks after the conclusion of the trial, and

dismissed them. The court then asked each side if it had anything else to discuss,

and both parties answered in the negative.

        After denying a motion for a new trial on unrelated issues, the district court

held a sentencing hearing, at which it sentenced Wilcher to 360 months of

imprisonment. Wilcher then filed his first appeal in our court, arguing insufficiency

of the evidence. After briefing was completed on that appeal, however, Mr.

Wilcher himself noticed that the transcript reflected that a juror responded “no”

when polled. At this point, approximately nine months had elapsed since the jury

poll.

        Wilcher’s attorney filed a motion to file a substitute brief so that he could

raise the issue on appeal. The government did not oppose the motion, and we

ordered it carried with the case. However, after listening to the recording of the

proceeding and consulting with the trial AUSA, the government filed an

unopposed motion to stay the appeal pending the district court’s resolution of a

Fed. R. App. P. 10(e) motion to correct the record. We granted the motion to stay.

        Meanwhile, in the district court, the government filed a Rule 10(e) motion to

correct the record, asking the court to change juror 7’s “no” to a “yes.” Wilcher



                                            4
               Case: 16-16751     Date Filed: 07/30/2018    Page: 5 of 15


responded, agreeing that corrections needed to be made, and requesting an

evidentiary hearing. The district court held a telephonic status conference, at which

it decided to hold an evidentiary hearing and to order the court reporter and jurors

6 and 7 to appear. During this conference, Wilcher’s attorney agreed that the jurors

should be called as witnesses, and he also agreed that the district court could state

its recollection of the poll on the record. However, after the conference, Wilcher’s

attorney filed a motion to quash and a motion in limine, reversing course and

asking the district court to preclude the recall of the jurors and objecting to the

district court relying on its recollection of the jury polling. The district court denied

both.

        By this point, it had become clear, from listening to the court reporter’s

audio recording, that the transcript (which stated that juror 6 said “yes” and juror 7

said “no”) was certainly wrong in one respect: juror 7 clearly stated “yes.”

However, juror 6 gave a muddled answer, which could be a “no,” or could be

indecipherable. Additionally, the district court had instructed juror 12 to answer

out loud, and the transcript did not reflect this.

        At the evidentiary hearing, the jurors testified first, and were examined only

by the district court. Both juror 6 and juror 7 (who was the foreperson) testified

that they had answered “yes.” Juror 7 further testified that he did not hear anyone

say “no.” The courtroom deputy then testified and related that each juror had



                                            5
               Case: 16-16751       Date Filed: 07/30/2018      Page: 6 of 15


responded “yes.” Next, the court reporter from the date in question testified. She

had been a court reporter for 24 years, and had certified “hundreds if not

thousands” of transcripts in that time. She had been contacted about mistakes four

times, and no mistakes related to the polling of a jury.

       The court reporter’s stenographic notes were taken into evidence.

Apparently, she had taken these notes on her steno machine, and then had

delivered them to a scopist, who translated them into English for the transcript. The

transcript was then delivered back to the court reporter, who certified it. The steno

notes differ from the transcript in the following relevant ways:

       (1)        The steno notes indicate that juror 6 said “no,” while the transcript
                  indicates that juror 6 said “yes.”
       (2)        The steno notes omit jurors 7 and 8,1 while the transcript indicates
                  that juror 7 said “no” and juror 8 said “yes.”
       (3)        The steno notes indicate that the district court stated “Ma’am, you
                  need to answer out loud” to juror 12, while the transcript does not.

Additionally, below the word “no” in the steno notes is written “N-O-A-T” seven

times, which is a notation that the court reporter made to herself “when something

happens that is not normal,” i.e., a note to herself to tell her “that the ‘no’ [she]

wrote was not an error.” The court reporter’s audio recording was also admitted

into evidence, which, as noted above, reflects a muddled answer or a “no” from

juror 6 and a “yes” from juror 7.


1
 The steno notes have one “yes” between Juror 6’s “no” and “Juror 9,” but they do not have
“Juror 7” or “Juror 8.”


                                              6
              Case: 16-16751     Date Filed: 07/30/2018    Page: 7 of 15


      Finally, the trial AUSA and federal defender testified. The AUSA stated that

she remembered each juror saying “yes,” while the defender only heard a few

jurors’ answers because she was talking to her client and was thinking about his

appeal.

      After Wilcher cross-moved for correction of the record, the district court

entered its order. The district court first ordered that juror 7’s answer be changed to

a “yes,” since all witnesses and the audio recording agreed on that fact. Similarly,

it ordered that its instruction to juror 12 be added.

      As to juror 6, the district court ordered that her answer remain at a “yes” in

the official transcript. The court gave the following reasons for this:

      (1) Foreperson juror 7’s testimony that he did not hear a “no” was credible,
          and he repeatedly informed the court that the verdict was unanimous.
      (2) Juror 6’s testimony that she said “yes” was credible.
      (3) The trial AUSA and federal defender’s testimony that they did not hear
          any juror say “no” was credible.
      (4) The court reporter’s explanation—or lack thereof—for the differences
          between the steno notes and the transcript was not credible, and she
          could not testify whether she had reviewed the transcript after receiving
          it from the scopist before certifying it. Therefore, the district court gave
          “little weight to her testimony that she heard Juror 6 respond ‘no’ during
          the poll.”
      (5) The failure of any attorney, court employee, or the defendant to react to
          the purported “no” strongly suggests that all jurors answered “yes.”
      (6) The district court’s instruction to juror 12 to answer out loud confirms
          that the court was paying attention during the poll.
      (7) The district court’s recollection was that it observed an affirmative
          response from each juror.
      (8) The issue of a “no” was never raised after trial.




                                           7
                 Case: 16-16751         Date Filed: 07/30/2018         Page: 8 of 15


The district court entered its order accordingly, and Wilcher appealed. After

additional briefing, we consolidated the two appeals.

                                                   II.

        We first address Wilcher’s sufficiency of the evidence argument. He argues

that, at trial, the government relied exclusively on the theory that he possessed

spent shell casings. These spent shell casings, he posits, do not qualify as

ammunition under federal law. He therefore argues that there was insufficient

evidence to support his conviction.

                                                   A.

        We review preserved challenges to the sufficiency of the evidence de novo.

United States v. Zitron, 810 F.3d 1253, 1260 (11th Cir. 2016) (per curiam). We

consider the evidence in the light most favorable to the government, drawing all

reasonable inferences and credibility choices in the government’s favor. United

States v. Browne, 505 F.3d 1229, 1253 (11th Cir. 2007). We affirm unless no

reasonable construction of the evidence supports the jury’s verdict. United States v.

Garcia, 405 F.3d 1260, 1269 (11th Cir. 2005) (per curiam).

        However, we review unpreserved sufficiency challenges only for plain

error.2 Zitron, 810 F.3d at 1260. Further, when “a defendant raises specific


2
 We find plain error if there is “(1) an error (2) that is plain and (3) that has affected the
defendant's substantial rights; and if the first three prongs are satisfied, we may exercise
discretion to correct the error if (4) the error seriously affects the fairness, integrity, or public


                                                    8
               Case: 16-16751       Date Filed: 07/30/2018       Page: 9 of 15


challenges to the sufficiency of the evidence in the district court, but not the

specific challenge he tries to raise on appeal, we review his argument for plain

error.” United States v. Baston, 818 F.3d 651, 664 (11th Cir. 2016).

                                              B.

       A convicted felon may not possess ammunition. 18 U.S.C. § 922(g)(1).

Ammunition is defined as “ammunition or cartridge cases, primers, bullets, or

propellant powder designed for use in any firearm.” 18 U.S.C. § 921(a)(17)(A). To

prove that the defendant committed an offense under § 922(g)(1), the government

must show that: “(1) he or she knowingly possessed a firearm or ammunition, (2)

he or she was previously convicted of an offense punishable by a term of

imprisonment exceeding one year, and (3) the firearm or ammunition was in or

affecting interstate commerce.” United States v. Palma, 511 F.3d 1311, 1315 (11th

Cir. 2008) (per curiam).

                                              C.

       Plain error review applies here. Wilcher made a specific objection to the

sufficiency of the evidence in the district court when he stated: “[We] ask that the

Court dismiss the case based on the evidence, the lack of eyewitness testimony and

the lack of actual possession or any evidence that Mr. Wilcher possessed.” This is

a specific argument that there was insufficient evidence that Wilcher possessed

reputation of judicial proceedings.” United States v. Madden, 733 F.3d 1314, 1322 (11th Cir.
2013).


                                               9
               Case: 16-16751       Date Filed: 07/30/2018       Page: 10 of 15


something. But Wilcher failed to make a specific argument that what he possessed

was not ammunition. Therefore, we review his new argument on appeal—that

spent shell casings are not ammunition, and therefore there was insufficient

evidence to convict—for plain error. Baston, 818 F.3d at 664.3

       We cannot “affirm a criminal conviction based on a theory not contained in

the indictment or not presented to the jury.” United States v. Ross, 131 F.3d 970,

980 (11th Cir. 1997). But, unlike Wilcher, we see two trial theories in the record.

First, the government tried to prove that Wilcher fired at least one round of

ammunition, and he therefore necessarily possessed ammunition—the “live fire

theory.” 4 Second, the government tried to prove that Wilcher possessed spent shell

casings, which, it argued, qualify as “cartridge cases” under the statute—the “spent

shell casing theory.” Either theory seems to be permitted by the statute, as it

criminalizes the possession of “ammunition or cartridge cases, primers, bullets, or

propellant powder designed for use in any firearm.” 18 U.S.C. § 921(a)(17)(A)

3
  Wilcher never raised the argument that spent shell casings are not ammunition in the district
court. Indeed, he affirmatively accepted the following jury instruction: “The government is not
required to prove that the unlawfully possessed ammunition was operable.” He does not
challenge this jury instruction on appeal.
4
  Wilcher disputes that the government presented this theory to the jury, but we find sufficient
indicia of it in the record. See, e.g., Doc. 58 at 127 (“Government’s 19C [a spent shell casing]
represents a shot fired.” (emphasis added)); id. at 128 (“Convicted felons in this country
cannot . . . have ammunition. They cannot engage in shootouts on crowded streets of women and
children.”); id. at 130 (“You have testimony from Special Agent Ribas that 7.62 by 39 millimeter
ammunition, the ammunition possessed in this case, is what comes with and is fired out of an
AK47.”); id. at 133 (“[H]e opened fire, recklessly, driving with one hand firing out of the car
with a long rifle with the other, and as he did so, the bullets left those holes.”); id. at 134
(“Shooting an AK. That ammunition was possessed by the defendant on December 29th, 2015.”)


                                               10
               Case: 16-16751        Date Filed: 07/30/2018        Page: 11 of 15


(emphasis added). Because we find that both theories were presented to the jury,

we must evaluate each one for legal sufficiency. See United States v. Elkins, 885
F.2d 775, 782 (11th Cir. 1989).

       There was sufficient evidence to convict under the live fire theory. At trial,

the government introduced Wilcher’s post-Miranda statement that he shot the rifle;

transcripts of 911 calls describing the shooting; video from the store of Wilcher

walking around with the rifle; and testimony from a police officer who had been on

the scene to whom bystanders had stated “Pee Wee came over here and started

shooting . . . for no reason.” Considering the evidence in the light most favorable to

the government, we find that there was sufficient evidence for a reasonable jury to

conclude that Wilcher fired live rounds, and he therefore possessed ammunition.5

       As to the spent shell casing theory, Wilcher argues that it was legally

insufficient because spent shell casings are not ammunition. But he cites no cases

for this proposition. We have held that an error “cannot meet the ‘plain’

requirement of the plain error rule if it is not clear under current law.” United

States v. Frank, 599 F.3d 1221, 1239 (11th Cir. 2010). Accordingly, “if the explicit

language of the statute or rule does not specifically resolve the issue, and there is

no precedent from this Court or the Supreme Court directly resolving it, there is no

5
  Although he does not press the argument on appeal, if Wilcher’s objection at trial preserved a
challenge to the live fire theory, he could be entitled to a de novo review on that theory only. But
it makes no difference here, because given the strong evidence supporting the live fire theory, we
would affirm a sufficiency of the evidence challenge under even a de novo standard of review.


                                                11
                Case: 16-16751        Date Filed: 07/30/2018        Page: 12 of 15


plain error.” Id. Given the absence of any clear law establishing that spent shell

casings are not ammunition for the purpose of 18 U.S.C. § 922(g)(1), we find that

Wilcher cannot show plain error. 6,7

       Because we find, under our standards of review, that there was sufficient

evidence to convict under either or both theories of guilt, we affirm.

                                                 III.

       Next, we turn to Wilcher’s transcript arguments. He asserts that the district

court reversibly erred in changing all jurors’ answers to “yes” in the transcript

because juror 6 said “no.” Therefore, he argues, he is entitled to a mistrial.

                                                  A.

       A district court’s correction of the record is “conclusive,” absent “a showing

of intentional falsification or plain unreasonableness.” United States v. Mori, 444




6
  Contrary to Wilcher’s assertion, the explicit language of the statute does not specifically
resolve the issue, or it at least does not specifically resolve it in Wilcher’s favor. Cf. United
States v. Fontenot, 611 F.3d 734, 737 (11th Cir. 2010) (finding that the explicit language of a
statute did not specifically resolve an issue when it was “at least plausible” to read the statute in a
way other than the defendant’s “desired interpretation”). The statute includes “cartridge cases . . .
designed for use in any firearm.” 18 U.S.C. § 921(a)(17)(A). It is at least plausible to read this as
including spent shell casings, and, in any event, this language does not explicitly, on its face,
specifically “compel [Wilcher’s] desired interpretation”—that the “cartridge case” must be
unspent. Cf. Fontenot, 611 F.3d at 737 (emphasis added); see also Frank, 599 F.3d at 1239. This
is confirmed by Wilcher’s numerous extra-record citations in his brief on the matter—he looks
beyond caselaw and the language of the statute to resolve the issue in his favor. In short, Wilcher
should have raised this issue in district court, because plain error review is fatal to his argument.
7
 We also hold that there was sufficient evidence for a reasonable jury to find that Wilcher
possessed the spent shell casings.


                                                  12
               Case: 16-16751       Date Filed: 07/30/2018       Page: 13 of 15
F.2d 240, 246 (5th Cir. 1971);8 accord United States v. Cruz-Feliciano, 786 F.3d
78, 91 (1st Cir. 2015); United States v. Franklin, 250 F.3d 653, 663 (8th Cir.

2001); United States v. Hernandez, 227 F.3d 686, 695 (6th Cir. 2000); United

States v. Zichettello, 208 F.3d 72, 93 (2d Cir. 2000); United States v. Garcia, 997
F.2d 1273, 1278 (9th Cir. 1993); United States v. Keskey, 863 F.2d 474, 478 (7th

Cir. 1988). We “accord great deference to a district court’s credibility

determinations,” and “we will not reverse a district court’s factual finding

concerning credibility unless the finding is ‘contrary to the laws of nature, or is so

inconsistent or improbable on its face that no reasonable factfinder could accept

it.’” United States v. Cavallo, 790 F.3d 1202, 1227 (11th Cir. 2015).

                                               B.

       A district court must, on a party’s request, or may, on its own, poll the jurors

“[a]fter a verdict is returned but before the jury is discharged.” Fed. R. Crim. P.

31(d). “If the poll reveals a lack of unanimity, the court may direct the jury to

deliberate further or may declare a mistrial and discharge the jury.” Id.

       A transcript certified by a court reporter “shall be deemed prima facie a

correct statement of the testimony taken and proceedings had.” 28 U.S.C. § 753(b).

However, when “any difference arises about whether the record truly discloses


8
  See Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc) (holding that
all decisions of the “old Fifth” Circuit handed down prior to the close of business on September
30, 1981 are binding precedent in the Eleventh Circuit).


                                               13
              Case: 16-16751      Date Filed: 07/30/2018   Page: 14 of 15


what occurred in the district court, the difference must be submitted to and settled

by that court and the record conformed accordingly.” Fed. R. App. P. 10(e)(1). If

anything material has been misstated in the record, the record may be corrected

and a new record prepared by the district court, the court of appeals, or on

stipulation of the parties. Id. 10(e)(2).

                                            C.

      In this case, the district court performed a painstaking review of what

happened during the jury poll. It took testimony from the jurors, the courtroom

deputy, the attorneys, and the court reporter. It listened to the audio recording,

analyzed the stenographic notes, and reviewed the transcript for various errors—

including irrelevant clerical errors. In short, it amassed all of the information

available to it, made credibility determinations, and accordingly corrected the

record. This is exactly how Fed. R. App. P. 10(e) should operate.

      We will not say that the district court intentionally falsified the corrected

record or that its corrections were plainly unreasonable. We see no reason to

override its credibility determinations—crediting the testimony of the jurors and

the attorneys, and giving little weight to the testimony of the court reporter. This is

especially the case because of the numerous errors identified in the final

transcript—errors that the court reporter could not explain. Likewise, the court’s

decision to give great weight to the lack of any reaction of any sort to a purported



                                            14
               Case: 16-16751       Date Filed: 07/30/2018       Page: 15 of 15


“no” answer is perfectly reasonable. The district judge was obviously paying

attention during polling, as he verbally instructed juror 12 to answer out loud. It is

reasonable to posit that he (among so many others present in the courtroom) would

have reacted to a “no.” And the lack of any post-trial activity reflecting a “no”

answer further militates against the likelihood that it occurred.

       The district court’s extensive evidentiary hearing and thorough order

correcting the record precludes a finding of intentional falsification or plain

unreasonableness. That court reasonably found that the court reporter made several

mistakes in her transcript, and we will not disturb this finding on appeal.

Therefore, we affirm. 9

                                              IV.

       For the reasons stated, we affirm on both issues.

       AFFIRMED.




9
 As to Wilcher’s numerous other arguments on this issue—all relating to the fairness of the
evidentiary hearing—we affirm. We also note that the district court was not even required to take
evidence, as we have previously affirmed a record correction when the district court relied
exclusively on its own recollection. Mori, 444 F.2d at 246.


                                               15